The provisions of the decree for attorneys' fees are that complainant in the original bill and respondent in the cross bill pay to the solicitors of record for the respondent in the original bill and complainant in cross bill "the additional sum of $50.00 in full of solicitors' fees due the solicitor for said Maggie Dodd, the respondent in the original bill and complainant in the cross bill."
This is the specific ascertainment of additional amounts allowed the wife for her Attorneys of record. In this action of the trial court we find no error. *Page 42 
We have heretofore indicated that the monthly allowance of $10 as alimony to the wife terminated with the death of the husband, it being temporary in its nature, notwithstanding the fact that the trial court in the decree designated it as permanent alimony.
The former judgment of this court indicated that alimony allowances that had not accrued pursuant to the terms of the decree of the trial court terminated with the death of the husband.
Application for rehearing overruled, opinion extended.
Corrected and affirmed.
GARDNER, C. J., and BROWN, and FOSTER, JJ., concur.